Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           DETAILED ACTION
	
1.	This action is in response to the amendment and argument field on 24 January 2022. 
2.	Claims 1, 9, 16 and 23 have been amended.
3.	Claims 1-28 remain Pending and rejected. 	
		
               Responses to the Argument

5.	The applicant’s arguments filed on 24 January 2022 are moot in view of new ground of rejection rendered.

 Claim Rejections - 35 USC § 103
	
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-28 are rejected under 35 U.S.C §103 as being unpatentable over Androulaki et al. (US Publication No. 20200327100), hereinafter Androulaki and in view of Gray et al. (US Publication No. 20200274712), hereinafter Gray.


In regard to claim 1:
sending, from a device of a first user on a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) to a device of a second user on the ZKP-enabled DLN, a request for information about an access the second user has to an account on the ZKP-enabled DLN (Androulaki, ¶74-75, 72, 112).
Androulaki does not explicitly suggest, the account having sent and/or received at least one token representing a physical off-the-DLN asset on the ZKP-enabled DLN; however, in a same field of endeavor Gray discloses this limitation (Gray, ¶12, 21).
and generating, by the device of the first user and in response to the request, a confirmation confirming the second user has access to the account after a self-executing code segment on the ZKP-enabled DLN verifies a ZKP that the second user has access to the account (Androulaki, ¶76, 58-59).
the ZKP generated and submitted to the self-executing code segment by the second user on the ZKP-enabled DLN using the device of the second user (Androulaki, ¶61-62, 70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) of Androulaki with the method of token exchange disclosed in Gray to develop more efficient for emerging business use-cases that involve crossing ledger boundaries, stated by Gray at ¶15.

In regard to claim 2:
wherein the ZKP that the second user has access to the account includes the ZKP that the second user has access to a private key of the account (Androulaki, ¶75, 88).

In regard to claim 3: 
wherein the ZKP that the second user has access to the account includes the ZKP that the second user has access to a private key of the account, the verification of the ZKP including the verification of the ZKP to verify the second user has access to the private key of the account (Androulaki, ¶92-93).

In regard to claim 4: 
wherein the confirmation is generated without a private key of the account being revealed to the first user (Androulaki, ¶112).

In regard to claim 5: 
wherein the confirmation is generated without any identifying information about the second user being revealed publicly after the request is sent (Androulaki, ¶101).

In regard to claim 6: 
wherein the confirmation is generated without any identifying information about the account and/or a content of the account being revealed publicly after the request is sent (Androulaki, ¶101).

In regard to claim 7: 
wherein the confirmation is generated without the second user responding to a cryptographic challenge from the first user after the request is sent (Androulaki, ¶30).

In regard to claim 8: 
wherein the confirmation is generated without the second user being party to a test transaction to prove ownership of the account after the request is sent (Androulaki, ¶101).

In regard to claim 9: 
receiving, from a device of a first user of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) and at a second user of the ZKP-enabled DLN, a request for information about an access the second user has to an account on the ZKP-enabled DLN , 
Androulaki does not explicitly suggest, the account having sent and/or received at least one token representing a physical off-the-DLN asset on the ZKP-enabled DLN; however, in a same field of endeavor Gray discloses this limitation (Gray, ¶12, 21).
generating, in response to the request and using a device of the second user, a zero-knowledge proof (ZKP) that the second user has access to the account (Androulaki, ¶76, 58-59).
and providing the ZKP to a self-executing code segment on the ZKP-enabled DLN, the ZKP configured to prove, upon verification by the self-executing code segment, that the second user has access to the account (Androulaki, ¶61-62, 70, 121).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) of Androulaki with the method of token exchange disclosed in Gray to develop more efficient for emerging business use-cases that involve crossing ledger boundaries, stated by Gray at ¶15.

In regard to claim 10:
wherein the ZKP that the second user has access to the account includes the ZKP that the second user has access to a private key of the account (Androulaki, ¶75, 88).

In regard to claim 11: 
wherein the ZKP is verified without a private key of the account being revealed to the first user (Androulaki, ¶112).

In regard to claim 12: 
wherein the ZKP is verified without any identifying information about the second user being publicly revealed after the request is received (Androulaki, ¶101, 118).

In regard to claim 13: 
wherein the ZKP is verified without any identifying information about the account and/or a content of the account being revealed publicly after the request is received (Androulaki, ¶101).

In regard to claim 14:
wherein the ZKP is verified without the second user responding to a cryptographic challenge from the first user after the request is received (Androulaki, ¶30).

In regard to claim 15: 
wherein the ZKP is verified without the second user being party to a test transaction to prove ownership of the account after the request is received (Androulaki, ¶110).

In regard to claim 16: 
receive, from a device of a first user of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) and at a second user of the ZKP-enabled DLN, a request for information about an access the second user has to an account on the ZKP-enabled DLN (Androulaki, ¶74-75, 72, 112). 
Androulaki does not explicitly suggest, the account having sent and/or received at least one token representing a physical off-the- DLN asset on the ZKP-enabled DLN; however, in a same field of endeavor Gray discloses this limitation (Gray, ¶12, 21).
generate, in response to the request and using a device of the second user, a ZKP that the second user has access to the account (Androulaki, ¶76, 58-59).
and provide the ZKP to a self-executing code segment on the ZKP-enabled DLN, the ZKP configured to prove, upon verification by self-executing code segment, that the second user has access to the account (Androulaki, ¶61-62, 70, 121).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) of Androulaki with the method of token exchange disclosed in Gray to develop more efficient for emerging business use-cases that involve crossing ledger boundaries, stated by Gray at ¶15.

In regard to claim 17:
wherein the ZKP that the second user has access to the account includes the ZKP that the second user has access to a private key of the account (Androulaki, ¶75, 88).

In regard to claim 18: 
wherein the ZKP is verified without a private key of the account being revealed to the first user (Androulaki, ¶112).

In regard to claim 19: 
wherein the ZKP is verified without any identifying information about the second user being publicly revealed after the request is received (Androulaki, ¶101).

In regard to claim 20: 
wherein the ZKP is verified without any identifying information about the account and/or a content of the account being revealed publicly after the request is received (Androulaki, ¶101, 118).

In regard to claim 21: 
wherein the ZKP is verified without the second user responding to a cryptographic challenge from the first user after the request is received (Androulaki, ¶101).

In regard to claim 22: 
wherein the ZKP is verified without the second user being party to a test transaction to prove ownership of the account after the request is received (Androulaki, ¶30).

In regard to claim 23: 
receiving, at a device of a first user of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN), a request to determine whether or not a second user has access to an account on the ZKP-enabled DLN, the account identified on the ZKP-enabled DLN by a public key of an asymmetric key pair  (Androulaki, ¶88, 74-75, 72, 112).
Androulaki does not explicitly suggest, and having sent and/or received at least one token representing a physical off-the-DLN asset on the ZKP-enabled DLN; however, in a same field of endeavor Gray discloses this limitation (Gray, ¶12, 21).
retrieving, by the device of the first user and in response to the request and from the ZKP-enabled DLN, a result of a verification of a ZKP computed by a self-executing code segment on the ZKP-enabled DLN (Androulaki, ¶33, 76, 58-59).
the ZKP (i) generated and provided to the self-executing code segment by the second user and (ii) including the ZKP that the second user has access to a private key of the asymmetric key pair (Androulaki, ¶58-59, 150).
and generating, based on the retrieved result, a confirmation determining whether or not the second user has access to the account (Androulaki, ¶43, 61-62, 70, 121).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of a zero-knowledge proof (ZKP)-enabled distributed ledger-based network (DLN) of Androulaki with the method of token exchange disclosed in Gray to develop more efficient for emerging business use-cases that involve crossing ledger boundaries, stated by Gray at ¶15.

In regard to claim 24: 
wherein the confirmation is generated without the private key being revealed to the first user (Androulaki, ¶112).

In regard to claim 25: 
wherein the confirmation is generated without any identifying information about the second user being publicly revealed after the request is received (Androulaki, ¶101, 118).

In regard to claim 26: 
wherein the confirmation is generated without any identifying information about the account and/or a content of the account being revealed publicly after the request is received (Androulaki, ¶101).

In regard to claim 27: 
wherein the confirmation is generated without the second user responding to a cryptographic challenge from the first user after the request is received (Androulaki, ¶30).

In regard to claim 28:
wherein the confirmation is generated without the second user being party to a test transaction to prove ownership of the account after the request is received (Androulaki, ¶110).


                            Conclusion	
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (See form “PTO-892 Notice of reference cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONJUR RAHIM whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890